Citation Nr: 0117104	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$1,746.17, was timely filed.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Regional Office 
(RO) in St. Paul, Minnesota.  The statement of the case was 
issued by the RO in New York, New York (the veteran resides 
in Albany, New York).


FINDINGS OF FACT

1.  The veteran was notified of an overpayment of VA 
compensation benefits in the amount of $1,746.17, of the 
right to request waiver of recovery of the overpayment, and 
of the 180 day time limit to request waiver, in a letter 
dated October 25, 1998.  This letter was not returned as 
undeliverable.

2.  The evidence of record does not demonstrate that the 
veteran submitted a request for waiver of recovery of the 
overpayment of VA compensation benefits within 180 days from 
October 25, 1998, nor has it been demonstrated that he did 
not receive that October 25, 1998, letter in a timely 
fashion.


CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $1,746.17.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a waiver of recovery of the 
overpayment of VA compensation benefits, in the amount of 
$1,746.17.  The threshold question to be answered in this 
case is whether the veteran has submitted a timely request 
for waiver of recovery of an overpayment of these benefits.

Under the applicable criteria, a request for waiver of 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (2000).  The 180-day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) 
(1999).  See also 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2000).  

A review of the record reveals that in April 1972, service 
connection for the postoperative residuals of a recurrent 
ganglion of the right wrist.  A 10 percent evaluation was, 
and remains, assigned for this disability. 

In or about May 1998 it was discovered that the veteran had 
been incarcerated since February 1995, and the RO notified 
him that they proposed to adjust his benefits effective on 
the 61st day of his incarceration (it was later learned that 
the veteran was released in June 1998).  Thereafter, in 
October 1998, the RO reduced the veteran's service-connected 
disability compensation to one-half of the 10 percent rate of 
compensation.  This retroactive reduction created an 
overpayment in the amount of $1,746.17.  In this regard, the 
Board notes that under VA regulation, any person incarcerated 
for conviction of a felony shall not be paid compensation in 
excess of a certain rate.  38 C.F.R. § 3.665(a) (2000) (any 
person incarcerated for more than 60 days for conviction of a 
felony shall not be paid compensation in excess of a certain 
rate (in this veteran's case, one-half of 10 percent) 
beginning on the 61st day).

According to the October 1999 Committee decision, the 
veteran's request for a waiver of the $1,746.17 debt was 
denied as he had not filed his application for such waiver 
within 180 days from the date of notification of this 
indebtedness.  According to the Committee, the veteran was 
informed of the indebtedness by letter dated October 25, 
1998, but a request for a waiver was not received until 
October 1999. 

The Board points out that a copy of the letter notifying the 
veteran of the overpayment and of his right to request waiver 
of recovery of the overpayment (including the 180-day time 
limit for such a request) is of record.  In addition, in a 
January 2000 memorandum, the Chief of Operations of the Debt 
Center has certified that such a letter containing the a 
notice of rights was sent to the veteran on October 25, 1998, 
and was not returned due to an incorrect address.  

The veteran has not contended that he did not receive the 
October 1998 notice of overpayment (and there is no evidence 
suggesting that there was non-receipt of the notice by the 
veteran).  In fact, in a November 1998 letter to the Debt 
Management Center in St. Paul, Minnesota, the veteran 
acknowledged receipt of the October 25, 1998, notification.  
Further, he does not contend that he sent his request for 
waiver prior to October 1999, or more importantly, within 180 
days of the October 1998 letter.  His representative has 
contended that the veteran requested a waiver of recovery of 
the overpayment in July and November 1998.  As the 
overpayment was not created until October 1998, the veteran 
could not have submitted such a request in July 1998, and a 
review of the record does not substantiate the contention 
that such a request was received in November 1998.  Arguably, 
such a request was submitted as early as July 1999, as a 
letter dated at the time from the veteran refers to a 
"hardship application."  However, July 1999 was outside of 
180 days from the time of notification of the debt.  

The Board notes that in July 1998 and in subsequent 
correspondence the veteran had requested a hearing to discuss 
the proposed reduction.  However, a hearing scheduled for 
February 1999 was postponed by the veteran, and he failed to 
appear for a hearing scheduled in March 1999.  In any event, 
in his requests for hearings, the veteran neither disputed 
the debt nor requested a waiver of recovery of the debt.  

Further, there is no evidence to show that the veteran was 
incompetent, or otherwise incapable of handling his affairs.  
The bottom line in this matter is that a request for a waiver 
of recovery of the overpayment was not received within the 
180-time limit set out in the regulation, and that the 
criteria for extension of this time period have not been met.  
See 38 C.F.R. § 1.963 (2000).  Under these circumstances, the 
Board has no jurisdiction to consider the veteran's request 
for a waiver, and the appeal must be denied.  Inasmuch as, in 
this case, since the law and not the evidence is dispositive, 
the appeal should be terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

As the claim for waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $1,746.17 
was not timely filed, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

